[logo.jpg]

 

July 27, 2012 

 

Hilda Kouvelis

1415 East Quail Run Road

Rockwall, TX 75087

 

Re: Amendment to Employment Agreement

 

Dear Ms. Kouvelis:

 

This letter will serve to amend the Employment Agreement ("Employment
Agreement"), dated as of February 7, 2012, between you and Red Mountain
Resources, Inc.

 

Section 4 A. of the Employment Agreement establishes the Base Salary which is
currently $170,000 per annum. Section 4 A. is hereby amended to increase the
Base Salary to $200,000 per annum effective August 1, 2012.

 

Except as amended herein, all other provisions of the Employment Agreement shall
remain in full force and effect.

 

Please sign this letter in the place below to confirm your agreement.

 

  Sincerely,       RED MOUNTAIN RESOURCES, INC.         By: /s/ Alan W.
Barksdale     Alan W. Barksdale     Chief Executive Officer

 

AGREED TO:       /s/ Hilda Kouvelis   Hilda Kouvelis  

 

Red Mountain Resources, Inc.      

2515 McKinney Avenue, Suite 900

Dallas, TX 75201

     

415 West Wall Street, Suite 1310

Midland, TX 79701

     

1720 Kaliste Saloom Road, Suite D1

Lafayette, LA 70508

     

214.871.0400 Phone

   214.871.0406 Fax





  REDMOUNTAINRESOURCES.COM  

  



 

